Atkinson, J.
1. This case coming on for a hearing before a full bench of six Justices, and one of the questions for decision being whether the court erred in sustaining the general demurrer to the portion of the petition which sought specific performance as relating to terminal ' facilities as alleged in the petition, or for the recovery of damages in lieu thereof, and. the court being equally divided in opinion on this question, Russell, C. J., Beck, P. J., and Hines, J., being of the opinion that the court erred in this ruling, and Atkinson, Hill, and Gilbert, JJ., being of the opinion that the court did not so err, the judgment of the court below on this point stands affirmed by operation of law.
2. Though the evidence was conflicting on the questions of the existence and amount of market value of the bonds of the railroad company* it was sufficient to support the special verdict returned by the jury. The foregoing deals with the only assignment of error upon the judgment refusing a new trial that was argued in the briefs of the attorneys for the plaintiff in error.
3. The judge did not err in denying the motion for a new trial.

Judgment affirmed on the main hill of exceptions. Cross-bill dismissed.


All the Justices concur, except as stated above.

W. A. Slaton and Parle & Strozier, for plaintiff.
B. G. Norman, B. W. Portsoyand Hall, Grice & Bloch,, for defendants.